No case shall be set down for hearing, unless the party moving to have it set down, shall, on or before the preceding Saturday, have filed with the clerk, a note of the points and authorities on which he intends to rely. It shall also be the duty of the opposite party, to furnish to the clerk, within three days after the cause is thus fixed for trial, a statement of the points made by him, and the authorities by which he intends to support them, and no rehearing shall be granted, on any point, which the parties may have omitted to furnish, in compliance with this rule.
When a petition for rehearing is presented, the court, if it doubts whether it ought to be granted, will communicate the petition to the opposite party, who shall be bound to answer, within eight days, or the court will proceed to decide on it, ex parte.